o f f i c e o f t h e c h i e f c o u n s e l date department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c number release date conex-140970-10 uil the honorable patrick j murphy member u s house of representative sec_414 mill street bristol pa attention --------------------- dear congressman murphy this letter responds to your inquiry dated date on behalf of your constituent ------------------------- -------------stated that a colleague told her she qualified for a refund of federal_insurance_contributions_act fica_taxes on wages she earned for services performed as a medical resident for periods ending before date she stated her employer missed a deadline that the irs gave to identify physicians who were members of the residency program during the time period in question services students perform are excepted from fica_taxes sec_3121 of the internal_revenue_code the code the student fica exception applies only to services performed in the employ of an organization that has the status of a school_college_or_university scu and only if the student who performs the services is enrolled and regularly attends classes at that scu on march -- we made an administrative determination to accept the position that medical residents are excepted from fica_taxes based on the student exception for tax periods ending before date when our new regulations went into effect institutions that employed medical residents and individual medical residents are eligible to receive refunds if a timely filed fica refund claim covers them institutions can be covered under fica refund claims they filed themselves individual medical residents can be covered under fica refund claims they filed themselves or under claims the institutions that employed them filed conex-140970-10 in general taxpayers must file claims for credit or refund within years from the time they file the return or years from the time they pay tax whichever date is later for purposes of fica tax refunds the relevant return is the employer’s form_941 the law deems form sec_941 that a taxpayer filed for any period ending with or within a calendar_year which are filed before april of the succeeding calendar_year as filed on april of such succeeding calendar_year similarly the law also deems any fica tax a taxpayer paid during such period as paid on april of such succeeding calendar_year sec_6513 of the code taxpayers cannot receive refunds after the expiration of the period of limitations unless they have timely filed a claim for credit or refund before the expiration of the period of limitations sec_301_6402-2 ---------------residency employer apparently did not file a timely refund claim the period of limitations for filing a claim for tax periods before date has expired thus --- -------------is not eligible for a refund of the fica_taxes on wages she earned for services performed as a medical resident for periods ending before date i hope this information is helpful if you have questions please contact me at ------------- ---------------------or -----------------at --------------------- sincerely marie cashman special counsel exempt_organizations employment_tax government entities tax exempt government entities
